Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Timothy MacIntyre on December 3, 2021.
The application has been amended as follows:
1. (Currently Amended) A method for positioning a workpiece in a workstation, comprising: transporting [[a]] the workpiece into [[a]] the workstation using an automatic guided vehicle, where the workpiece is supported by a workpiece fixture and the workpiece fixture is supported by the automatic guided vehicle; measuring, by machine vision, spatial position of the workpiece fixture; removing the workpiece fixture from the automatic guided vehicle using one or more adjustable locators, where the one or more adjustable locators are mounted on a frame of the workstation and the one or more adjustable locators are movable in more than one degree of freedom in relation to the frame; calculating, by a computer processor, an adjustment to position of the workpiece fixture between the measured spatial position of the workpiece fixture and a nominal work position; moving, by the one or more adjustable locators, the workpiece fixture to the nominal work position according to the calculated adjustment, where the one or more adjustable locators are driven by respective motors which are controlled by the computer processor; performing an operation on the workpiece while the workpiece fixture remains in the nominal work position; and returning the workpiece fixture to the automatic guided vehicle.

2. (Currently Amended) The method of claim 1  wherein the measuring spatial position of the workpiece fixture further comprising using a camera.

3. (Currently Amended) The method of claim 1 wherein the calculating an adjustment to the position of the workpiece fixture further comprises measuring spatial position of at least two features on the workpiece fixture; and, for each of the at least two feature, determining a difference between spatial position of the feature and location of the feature in the nominal work position.

 determined difference between the spatial position of the feature and the location of the feature in the nominal work position to a positional adjustment for each of the one or more adjustable locators.

5. (Original) The method of claim 1 wherein the workpiece fixture includes a set of flanges and the one or more adjustable locators each include a pin which engages a hole formed in a flange of the workpiece fixture.

6. (Currently Amended) The method of claim 1  wherein the performing the operation on the workpiece further comprising using one or more robots residing at the workstation.

7. (Original) The method of claim 1 wherein the workpiece is further defined as a vehicle body or a portion thereof.

8. (Currently Amended) A method for positioning a workpiece in a workstation, comprising: transporting [[a]] the workpiece into [[a]] the workstation using an automatic guided vehicle, where the workpiece is supported by [[the]] one or more adjustable locators affixed to the automatic guided vehicle and the one or more adjustable locators are movable in more than one degree of freedom in relation to the automatic guided vehicle; measuring, by machine vision, spatial position of the workpiece; calculating, by a computer processor, an adjustment to position of the workpiece between the measured spatial position of the workpiece and a nominal work position for the workpiece in the workstation; moving, by the one or more adjustable locators, the workpiece to the nominal work position according to the calculated adjustment, where the one or more adjustable locators are driven by respective motors which are controlled by the computer processor; and performing an operation on the workpiece while the workpiece remains in the nominal work position.

9. (Currently Amended) The method of claim 8  wherein the measuring spatial position of the workpiece  further comprising using a camera.

10. (Currently Amended) The method of claim 8 wherein the calculating an adjustment to the position of the workpiece further comprises measuring spatial position of at least two features on the workpiece; and, for each of the at least two feature, determining a difference between spatial position of the feature and location of the feature in the nominal work position.

11. (Currently Amended) The method of claim 10 further comprises translating the  determined difference between the spatial position of the feature and the location of the feature in the nominal work position to a positional adjustment for each of the one or more adjustable locators.

 wherein the performing the operation on the workpiece further comprising using one or more robots residing at the workstation.

13. (Original) The method of claim 8 wherein the workpiece is further defined as a vehicle body or a portion thereof.

14. (Currently Amended) A manufacturing system, comprising: one or more adjustable locators are mounted on a frame of a workstation, the one or more adjustable locators are movable by respective motors in more than one degree of freedom in relation to the frame; an automatic guided vehicle having a workpiece fixture configured to support a workpiece, the automatic guided vehicle configured to transport [[a]] the workpiece into the workstation; a machine vision system associated with the workstation and configured to measure spatial position of the workpiece fixture when the automatic guided vehicle is positioned in the workstation; a computer processor in data communication with the machine vision system and the one or more adjustable locators, the computer processor is configured to receive the measured  spatial position of the workpiece fixture from the machine vision system and operates to calculate an adjustment to position of the workpiece fixture between the measured spatial position of the workpiece fixture and a nominal work position and control the one or  more adjustable locators according to the calculated adjustment to move the workpiece fixture to the nominal work position.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Savory (US 7,469,473) teaches of a manufacturing system (assembly line 10, figs.1 and 4), comprising: one or more adjustable locators (plurality of locators 18, fig.4) are mounted on a frame of a workstation (fixed to each of assembly stations 12, fig.1 and 4), the one or more adjustable locators are movable by respective motors in more than one degree of freedom in relation to the frame (locators are movable and positionable in horizontal longitudinal x, horizontal sideways Y and vertical Z directions by actuators and are driven by electric motors, figs.4-5 and col.5 lines 34); an automatic guided vehicle (conveyor 14, figs.1 and 4) having a workpiece fixture configured to support a workpiece (support partially assembled vehicle body 20, fig.1), the automatic guided vehicle configured to transport the workpiece into the workstation (transport the partially assembled vehicle body 20 into assembly stations 12, fig.1).


Savory (US 7,143,494) teaches of a manufacturing system (fig.13), comprising: one or more adjustable locators (locator pins 114, fig.13) are mounted on a frame of a workstation (mounted on frame of workstation 110, fig.13); an automatic guided vehicle (conveyor 112, fig.13) having a workpiece fixture configured to support a workpiece (support partially assembled vehicle body 20, fig.1), the automatic guided vehicle configured to transport the workpiece into the workstation (transport the partially assembled vehicle body 20 into assembly stations 12, fig.1); a machine vision system associated with the workstation (position detecting apparatus 116, fig.13 and col.18 lines 44-46) and configured to measure spatial position of the workpiece when the automatic guided vehicle is positioned in the workstation (detecting positions of assembled vehicle body when is stationed at workstation 110, col.18 lines 44-67).
Savory fails to teach the locators are adjustable or movable in relation to the frame of the workstation. In particular, Savory fails to teach “calculate an adjustment to position of the workpiece fixture between the measured spatial position of the workpiece fixture and a nominal work position and control the one or more adjustable locators according to the calculated adjustment to move the workpiece fixture to the nominal work position”.


 the workpiece into the workstation using an automatic guided vehicle (transferring a work from each upstream station to each downstream station using a transfer device, par.0004), where the workpiece is supported by the automatic guided vehicle (work is mounted on the transfer device and transferred from station to station, par.0004-0008); and measuring, by machine vision, spatial position of the workpiece (measuring station to measure position information of the work and the working station, par.0004-0015). 
Nagatsu fails to teach “calculating, by a computer processor, an adjustment to position of the workpiece between the measured spatial position of the workpiece and a nominal work position for the workpiece in the workstation; moving, by the one or more adjustable locators, the workpiece to the nominal work position according to the calculated adjustment, where the one or more adjustable locators are driven by respective motors which are controlled by the computer processor; and performing an operation on the workpiece while the workpiece remains in the nominal work position”.

	Frisk (US 2015/0316925) teaches a method, comprising: transporting a workpiece into a workstation using an automatic guided vehicle (AGV 10 to move a pallet 20 with workpieces to workstations A-C, figs.2,4-5 and par.0051-0054), where the workpiece is supported by the automatic guided vehicle (workpieces are supported by the AGV 10 via pallet 20, fig.4); measuring, by machine vision, position of the workpiece (detecting when the workstation is running out of workpieces, par.0049); and performing an operation on the workpiece (robot performs work at the workstations on the workpieces, par.0054).
	Frisk fails to teach “calculating, by a computer processor, an adjustment to position of the workpiece between the measured spatial position of the workpiece and a nominal work position for the workpiece in the workstation; and moving, by the one or more adjustable locators, the workpiece to the nominal work position according to calculated adjustment, where the one or more adjustable locators are driven by respective motors which are controlled by the computer processor.

Eberl (US 2019/0127000) teaches a manufacturing system (production plant, fig.1), comprising: one or more adjustable locators are mounted on a frame of a workstation (preparation region 28 includes a load handling 21 for the workpieces 9-11, fig.1 and par.0040); an automatic guided vehicle (conveyor 20, figs.1-2 and par.0037) having a workpiece fixture configured to support a workpiece (load handling 21 to handle the workpieces 9-11, figs.2-3 and par.0038), the automatic guided vehicle configured to transport a workpiece into the workstation (transport workpieces 9-11, figs.2-3 and par.0039); a machine vision system associated with the workstation (capture device 32 comprises a detection device 34 associate with inspection station 6, fig.2 and par.0045) and configured to measure spatial position of the workpiece when the automatic guided vehicle is positioned in the workstation (capture position and orientation of the workpieces 9-11, fig.2 and par.0045 and par.0050); a computer processor (3d image processing system, par.0055) in data communication with the machine vision system (par.0055), the computer processor is configured to receive the measured spatial position of the workpiece fixture from the machine vision system (processing of workpiece detected positions to determine positional relationship between load handling 21 and the detected workpieces 9-11, par.0056). 
Eberl fails to teach “calculate an adjustment to position of the workpiece fixture between the measured position of the workpiece fixture and a nominal work position and control the one or more adjustable locators according to calculated adjustment to move the workpiece fixture to the nominal work position”.

Allowable Subject Matter
Claims 1-14 are allowed.
The primary reason for the allowance of claim 1 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
	“A method for positioning a workpiece in a workstation, comprising: transporting the workpiece into the workstation using an automatic guided vehicle, where the workpiece is supported by a workpiece fixture and the workpiece fixture is supported by the automatic guided vehicle; measuring, by machine vision, spatial position of the 
The primary reason for the allowance of claim 8 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
	“A method for positioning a workpiece in a workstation, comprising: transporting the workpiece into the workstation using an automatic guided vehicle, where the workpiece is supported by one or more adjustable locators affixed to the automatic guided vehicle and the one or more adjustable locators are movable in more than one degree of freedom in relation to the automatic guided vehicle; measuring, by machine vision, spatial position of the workpiece; calculating, by a computer processor, an adjustment to position of the workpiece between the measured spatial position of the workpiece and a nominal work position for the workpiece in the workstation; moving, by the one or more adjustable locators, the workpiece to the nominal work position according to the calculated adjustment, where the one or more adjustable locators are driven by respective motors which are controlled by the computer processor; and performing an operation on the workpiece while the workpiece remains in the nominal work position.”
The primary reason for the allowance of claim 14 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
	“A manufacturing system, comprising: one or more adjustable locators are mounted on a frame of a workstation, the one or more adjustable locators are movable 
Claims 2-7 and 9-13 are allowed due to their dependency on claims 1 or 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: JP2002-32107, US2012/0072021, and US2018/0093728.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   December 4, 2021